DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges the applicants’ claim of foreign priority.

Status of the claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 12-13 recite “wherein the dimethylsulfoxide or glycerin is 1.0 to 15% (v/v) of dimethylsulfoxide”. It is unclear how the concentration of dimethylsulfoxide could be defined as a percentage by volume of itself. Therefore, the meets and bounds of the claimed invention are unclear. 
Pages 12-13, paragraphs 0024-0025). For purposes of examination, claims 4 and 12-13 are interpreted as “wherein the dimethylsulfoxide or glycerin is 1% to 15% (v/v)”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN105076116 (Reference “a” under foreign patents on the IDS filed 08/28/2019, hereinafter referred to as the 116’ publication) in view of WO2016063208 (hereinafter referred to as Udaykumar et al) and Eaker et al. Stem Cells Transl Med. 2013;2(11):871-883 (hereinafter referred to as Eaker et al).

	Regarding claims 1 and 9- The 116’ publication teaches a method of cryopreserving megakaryocyte progenitor cells with a cryopreservation solution comprising DMSO, dextran, and trehalose (Abstract; Claim 1; Specification page 2; Page 4-5, examples 1-4). The method comprises the steps of making the cryopreservation solution (Specification page 4, examples 1-3), resuspending cells in Specification page 5, example 4). Furthermore, the 116’ publication teaches that the concentration of dextran can range from 50-100mg/mL (5-10% w/v), trehalose from 10-20 mg/mL (1-2% w/v), and DMSO from 5-10% (v/v) (Specification page 2). Lastly, they teach that the cryopreservation solution could reduce damage to cells caused by the cryopreservation process, and increased cell viability after thawing (Specification page 2, paragraph 01). 
	Regarding claims 4, 12, and 13- The 116’ publication teaches that the cryopreservation solution comprised 0.5-1mL of DMSO per 10mL of solution, or 5-10% v/v (Specification page 2). 
	
	However, the 116’ publication fails to teach that the cryopreservation solution comprises an isotonic solution (required by claim 1), wherein the isotonic solution is a lactated Ringer’s solution (required by claims 5 and 14-18) or a method of cryopreserving mesenchymal stem cells (MSCs) (claim 10) such as human adipose-derived mesenchymal stem cells (claim 11). Additionally, the 116’ publication fails to teach that the composition is suitable for cryopreserving MSCs (claim 2) or human adipose-derived MSCs (claim 3).
	Regarding claims 1-3, 5, 9 and 14-18- Udaykumar et al teaches a cryopreservation solution comprising an ionic buffer, cryoprotectant, protein, energy substrate, and anti-ageing agents (Specification page 2, lines 26-32). They teach that examples of ionic buffers include solutions such as  lactated Ringer’s solution (Specification page 6, lines 30-35; Page 9 lines 1-3 and 29-33; Claim 2). Udaykumar et al further teach that their cryopreservation solution was effective for cryopreserving human bone marrow-derived MSCs (Specification page 11, lines 11-23; Specification page 15, Composition 1; Example 2; Specification page 18, Table 3; Fig. 1), and that all cell types from various sources, including adipose tissue stem cells, could be preserved (Specification page 11, lines 1-6).
Abstract). They teach that cryopreservation of cells allows completion of safety and quality control testing, as well as transport of cells from the collection site to processing, and then to the clinic (Page 875, Cryopreservation for cellular therapies paragraph 01). Furthermore, they teach that numerous variations exists for cryopreservation media, but that they usually include culture media or a balanced salt solution (i.e. isotonic solution) (Page 875-876, Cryopreservation media). Lastly, Eaker et al teaches that, while culture media have typically been used as a base solution, more optimized balanced salt solutions may provide enhanced buffering and stability thereby reducing cell stress (Page 875-876, Cryopreservation media). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the composition of the 116’ publication to include an isotonic solution (i.e. balanced salt solution) such as lactated Ringer’s solution. One of ordinary skill in the art would have been motivated to do as they may provide enhanced buffering and stability for the cells, as taught by Eaker et al. Additionally, one of ordinary skill would be motivated to cryopreserve MSCs, such as human adipose MSCs, to allow for quality control testing and transport of the cells from the collection site to the clinic. One of ordinary skill would have a reasonable expectation of success as Udaykumar et al teaches the cryopreservation of human MSCs with a solution comprising an isotonic buffer, and identifies lactated Ringer’s solution as an example ionic buffer. 
	Regarding claims 10-11- The 116’ publication, Udaykumar et al, and Eaker et al make obvious the composition of claim 1 and the method of claim 9. Udaykumar et al further teaches that the immunomodulatory and tissue regenerative properties of mesenchymal stem cells make them attractive for treating various diseases (Specification page 1, lines 24-32), and that the ability to preserve these cells would allow for the development of cell banks for storage until later clinical use (Specification page 1, lines 10-21). To this end, Udaykumar et al discloses a method of cryopreserving human bone marrow-derived MSCs in a cryopreservation solution comprising DMSO, glycerol, trehalose, and an ionic buffer Specification page 15, composition 1 and example 2; Specification page 18, Table 3; Fig. 1). The composition was found effective for the cryopreservation of human bone marrow-derived MSCs as the cells maintained viability after thawing (Specification page 11, lines 11-23; Specification page 15, Composition 1; Example 2; Specification page 18, Table 3; Fig. 1). Lastly, Udaykumar et al teaches that cell types from various sources, including adipose tissue stem cells, could also be preserved in the disclosed cryopreservation solution (Specification page 11, lines 1-6). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of the 116’ publication to include cryopreserving MSCs such as human adipose-derived MSCs. One of ordinary skill in the art would have been motivated to do so to preserve the cells for clinical applications and take advantage of their therapeutic properties, as taught by Udaykumar et al and Eaker et al. One of ordinary skill would have a reasonable expectation of success as both the 116’ publication and Udaykumar et al teach methods of cryopreserving progenitor cells with similar cryopreservation compositions. 

Claims 1-3, 6-8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN105076116 (Reference “a” under foreign patents on the IDS filed 08/28/2019, hereinafter referred to as the 116’ publication) in view of WO2016063208 (hereinafter referred to as Udaykumar et al) and Eaker et al. Stem Cells Transl Med. 2013;2(11):871-883 (hereinafter referred to as Eaker et al) as applied to claims 1-3 above, and further in view of Atouf F. AAPS J. 2016 Jul;18(4):844-8 (hereinafter referred to as Atouf).
The teachings of the 116’ publication, Udaykumar et al, and Eaker et al regarding the limitations of claims 1-3 have been discussed previously.
However, the 116’ publication, Udaykumar et al, and Eaker et al fail to teach that the cryopreservation liquid is suitable for the administration of a mammalian cells, such as a MSCs or human adipose MSCs (required by claims 6-8 and 19-20).
Atouf teaches examples of US approved cell-therapy products and a list of their inactive ingredients (i.e. excipients) (Table 1).  Additionally, Atouf teaches that cell-therapy products can be maintained in liquid suspensions or cryopreserved to maintain stability during storage and shipping (Page 847, Cryopreservation and formulations of cell-therapy products, paragraph 01). Although cryopreservation is required for maintaining the viability of cell-therapy products, some components may impact the safety and efficacy of the therapy (Page 847, Cryopreservation and formulations of cell-therapy products, paragraph 01). To combat this, cryopreservation solutions can include serum-free and/or protein free mediums, or can be washed prior to use (Page 847, Cryopreservation and formulations of cell-therapy products, paragraph 01). The cell-therapy may also be given directly to the patient in cryopreservation media to minimize manipulation of the cells (Page 847, Cryopreservation and formulations of cell-therapy products, paragraph 01). In this scenario, the additional media components can be accounted for as excipients (Page 847, Cryopreservation and formulations of cell-therapy products, paragraph 01).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the cryopreservation composition taught by the 116’ publication, Udaykumar et al, and Eaker et al to be suitable for administration. One of ordinary skill in the art would have been motivated to do so to preserve cell viability prior to administration and minimize manipulation of the cells, as taught by Atouf. One of ordinary skill would have a reasonable expectation of success as Atouf teaches that cell therapies can be given directly to patients in cryopreservation media, and teaches modifications that could improve the compositions suitability for administration.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 15, 21-22, 24-25, and 27 of U.S. Patent No.10945427 (reference patent, hereinafter referred to as the ‘427 patent) in view of Atouf F. AAPS J. 2016 Jul;18(4):844-8 (hereinafter referred to as Atouf).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘427 patent disclose a method for preserving mammalian cells for transplantation. The method comprises preserving a mammalian cell, such as mesenchymal stem cells, in a composition comprising an aqueous solution of 2.0 to 6.0% (w/v) of trehalose, a trehalose derivative, or trehalose salt, and 4.0 to 7.0% of dextran, a dextran derivative, or a dextran salt, for 3 to 14 days. Additionally, the ‘427 patent discloses that the aqueous solution is selected from a group consisting of lactate Ringer’s solution, saline, Ringer’s solution, and acetate Ringer’s solution. 
However, the ‘427 patent does not disclose that the preservation solution further comprises dimethylsulfoxide (DMSO) or glycerin.
DMSO and glycerin are well known and routinely used in the art for the cryopreservation of cells. For example, Atouf teaches that the commercial cell therapy product LavivTM is cryopreserved in a solution comprising DMSO (Table 1). Atouf further teaches that cell-therapy products can be maintained in liquid suspensions or cryopreserved to maintain stability during storage and shipping (Page 847, Cryopreservation and formulations of cell-therapy products, paragraph 01). Lastly, Atouf teaches that cell therapy products can be administered (i.e. transplanted) to a patient in cryopreservation media to minimize the manipulation of cells (Page 847, Cryopreservation and formulations of cell-therapy products, paragraph 01).
prima facie obvious to one of ordinary skill in the art to modify the method of the ‘427 patent to include DMSO as part of the preservation solution. One of ordinary skill in the art would have been motivated to do so to maintain stability of a cell therapy during storage and shipping, as taught by Atouf, or to store the cell therapy for extended periods by cryopreservation. One of ordinary skill would have a reasonable expectation of success as DMSO and glycerin are routinely used in the art for the cryopreservation of mammalian cells.

Conclusion
Status of the claims
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635